Citation Nr: 0525708	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  94-49 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, DC


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for status-post reconstructive surgery of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 decision of the RO that denied a 
disability rating in excess of 30 percent for service-
connected status-post reconstructive surgery of the left 
shoulder.  The veteran filed a notice of disagreement (NOD) 
in August 1994, and the RO issued a statement of the case 
(SOC) in September 1994.  The veteran filed a substantive 
appeal later that same month.

Although the veteran checked the box on VA Form 9 indicating 
a desire for a Board hearing (the only type of hearing for 
which a box was provided), the narrative portion of that form 
clearly reflects the veteran's desire for a hearing before RO 
personnel.  In March 1995, the veteran testified during a 
hearing before an RO Hearing Officer.  The transcript of 
record of that hearing reflects that the RO Hearing Officer 
clarified that he was not with the Board, and explained to 
the veteran his appellate right, if desired, for a hearing 
before a member of the Board (now, Veterans Law Judge), if so 
requested.  In the entire 10-year period following that 
hearing, the record reflects no subsequent request for a 
Board hearing by either the veteran or his representative.

In August 1996, the RO increased the disability evaluation to 
50 percent for status-post reconstructive surgery of the left 
shoulder, effective March 14, 1994.  Because a higher 
evaluation is available for status-post reconstructive 
surgery of the left shoulder, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for increase remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The December 1996 and June 
1997 supplemental SOCs (SSOCs) reflect the RO's denial of a 
disability rating in excess of 50 percent for status-post 
reconstructive surgery of the left shoulder.

In December 2003, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-were held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
in August 2003, the Board remanded the matter to the RO for 
initial consideration of the recently developed evidence and 
further action.   

As a final preliminary matter, the Board notes that the 
veteran's claim of entitlement to a TDIU also was in 
appellate status.  In July 2004, the RO assigned a TDIU, 
effective September 24, 2002.  Since then, neither the 
veteran nor his representative has provided any further 
argument regarding the claim for a TDIU, to specifically 
include disagreement with the effective date assigned.  The 
February 2005 SSOC reflects the RO's continued denial of the 
claim for a disability rating in excess of 50 percent for 
status-post reconstructive surgery of the left shoulder.  As 
the RO's award of a TDIU apparently resolved that matter, the 
Board's decision is limited to the matter of a higher rating 
for left shoulder disability, as reflected on the title page.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for a disability rating in excess of 50 percent 
for status-post reconstructive surgery of the left shoulder 
is warranted, even though such will, regrettably, further 
delay a final decision.

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004)), the Board finds 
that specific additional notification of the claim on appeal 
is warranted.  

In March 2004, the RO sent a letter, providing notification 
as to the status of the veteran's claim on appeal, to the 
veteran's Landover, Maryland address.  It appears that the 
RO's March 2004 letter was returned by the U.S. Postal 
Service as undeliverable.  There is no indication in the 
record that any subsequent notification as to the status of 
the veteran's claim on appeal was provided to the veteran.  
In this regard, the Board points out that, both before and 
after the date of the letter, VA has corresponded 
successfully with the veteran at an address in the District 
of Columbia.  Under these circumstances, the RO should send 
another letter to the veteran's current address in the 
District of Columbia, specifically addressing the VCAA notice 
and duty to assist provisions as they pertain to the claim 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(of which he was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal for a disability 
rating in excess of 50 percent for 
status-post reconstructive surgery of the 
left shoulder.  The letter should include 
a summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may decide the 
claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority. 

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



